In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-18-00316-CV
              ___________________________

             ROSALIND WARREN, Appellant

                              V.

MEADOWS OF BEDFORD - MILESTONE MANAGEMENT, Appellee




          On Appeal from County Court at Law No. 1
                   Tarrant County, Texas
               Trial Court No. 2018-005001-1


            Before Kerr, Pittman, and Birdwell, JJ.
             Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On January 31, 2019, we notified appellant that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellant has not arranged

to pay for the clerk’s record as the appellate rules require. See Tex. R. App. P.

35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellant arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                       Per Curiam

Delivered: March 14, 2019




                                            2